Citation Nr: 0114496	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-22 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

Although the RO appears to have framed the issue of 
entitlement to service connection for a low back disorder as 
one of an original claim for service connection, review of 
the claims file shows that entitlement to service connection 
for residuals of a back injury was previously denied by the 
RO in August 1971.  The RO notified the appellant of that 
decision, he did not perfect an appeal within the period 
required by law, and the decision became final.  38 U.S.C.A. 
§ 7105.  The submission of new and material evidence by a VA 
claimant to reopen a previously denied claim is a 
jurisdictional prerequisite to the reexamination of the 
appellant's claim by VA and the Board.  The Board is 
obligated by law to conduct a de novo review of this issue.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 
7104(b).  Accordingly, the Board has recharacterized the 
issue on appeal as whether new and material evidence has been 
submitted that is sufficient to warrant the reopening of the 
claim.

By letter dated in October 2000, the veteran claimed that the 
August 1971 rating decision, which originally denied him 
entitlement to service connection for residuals of a back 
injury, contained clear and unmistakable error.  The record 
indicates that a November 2000 rating decision determined 
that the August 1971 rating decision did not contain clear 
and unmistakable error.  The veteran was notified of this 
decision in a December 2000 letter but, as of this date, he 
has not submitted a notice of disagreement with the November 
2000 rating decision.  Therefore, the issue of whether the 
1971 rating decision which originally denied the veteran's 
claim of entitlement to service connection for residuals of a 
back injury contained clear and unmistakable error is not 
currently before the Board.

FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.

2.  The RO denied entitlement to service connection for 
residuals of a back injury in August 1971; the veteran did 
not appeal.

3.  The evidence submitted since the August 1971 
determination includes new evidence that bears directly and 
substantially upon the specific matter under consideration 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1971 determination that denied entitlement to 
service connection for residuals of a back injury is final.  
38 U.S.C.A. § 4005; 38 C.F.R. § 19.153; (currently 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(2000)).

2.  Evidence submitted since the August 1971 determination in 
support of the veteran's application to reopen the claim for 
entitlement to service connection for a low back disorder is 
new and material and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A historical review of the record shows that the evidence on 
file at the time of the unappealed determination of August 
1971, wherein the RO denied the veteran's original claim of 
entitlement to service connection for residuals of a back 
injury, consisted of the veteran's service medical records 
and a July 1971 report of VA examination.  

A review of the veteran's July 1968 report of enlistment 
examination and June 1971 report of separation examination 
reveals that he had no musculoskeletal defects.  The 
veteran's service medical records show that he was treated 
for recurrent low back pain in 1970.  Clinical findings 
included decreased range of motion and the diagnosis was back 
strain.  

A July 1971 report of VA examination notes that the veteran 
complained of left lower back pain while riding his 
motorcycle.  Examination was negative for muscle spasm, 
tenderness, sensory changes or deformity and the veteran had 
a normal gait.  The diagnoses included history of acute low 
back strain, presently asymptomatic.  A radiographic report 
in connection with this examination noted a schmorl's node at 
the inferior aspect of the 2nd and 3rd lumbar vertebral 
bodies.  No evidence of fracture, dislocation, or other bone 
pathology was noted.  A slight variance in the anterior 
surface of L1 was also noted to be of no pathological 
significance.  

In August 1971, the veteran was notified that he was not 
entitled to compensation because, although he was treated for 
back injury in service, his discharge examination and July 
1971 VA examination did not record any disabling residuals 
from this injury.  

The veteran's notice of disagreement with respect to the 
August 1971 rating decision was received at the RO in 
September 1971.

A February 1972 report of fee basis orthopedic examination 
noted the veteran's history and complaints of back pain.  The 
examiner indicated that the veteran moved about the examining 
area guarding his back.  Clinical findings included 
restriction at the extremes of range of motion and a very 
mild paravertebral spasm in the lumbar region.  The 
impression was that the veteran probably had an acute low 
back strain superimposed upon a Scheurmann's Disease which 
had been dormant for some time.  The examiner concluded that 
there was no significant active orthopedic disease present at 
the time of examination.

Upon consideration of the foregoing, by a March 1972 rating 
decision, the RO continued the denial of service connection 
for a back disability.  

The veteran was provided with a statement of the case in 
March 1972.  He did not submit a substantive appeal.

The evidence added to the record since August 1971 consists 
of statements from the appellant, his family, and friends as 
well as VA and private treatment reports.  

In April 1984, the RO received statements from the veteran's 
wife, his brother, mother, and a friend.  The statements from 
these individuals essentially recall that the veteran was in 
generally good health prior to his period of military 
service; however, he complained of back pain after his return 
from Vietnam.

An April 1982 letter from the VA to the veteran in connection 
with his participation in the Agent Orange Registry notes 
that examination confirmed a low back problem.  Specifically, 
a February 1982 VA radiographic report, conducted in 
connection with the veteran's Agent Orange screening, notes a 
finding of equivocal narrowing of L5-S1.  

Private outpatient treatment and hospitalization records, 
dated from October 1982 to October 1983, reflect that the 
veteran injured his occiput and left neck area as a result of 
falling backwards off of a truck.  The diagnosis was cervical 
sprain.  

In a September 1998 statement, a service member with whom the 
veteran served in Vietnam recalled that he was present at the 
time the veteran was injured.  Specifically, the fellow 
service member stated that, in October 1970, the veteran was 
injured while repairing a tank under enemy fire.  The fellow 
service member also recalled that the veteran had no history 
of back problems prior to this injury.

In October 1998, the RO received a facsimile transmittal from 
the Office of Senator Max Baucus, in which the veteran 
reported that he had been treated at the "VA Center in Fort 
Harrison" in 1971, 1975, 1979, and 1993.

The RO received VA outpatient and inpatient clinical records 
in March 1999, reflecting treatment received by the veteran 
for a back disability in the 1980's and 1990's.  VA 
outpatient treatment records include a February 1982 clinical 
record, which notes that the veteran's sacroiliac joint, 
lumbosacral area, and lower dorsal spine were tender to 
percussion.  A March 1987 radiologic consultation report 
shows minimal joint space narrowing at the L4-5 level.  A May 
1987 report of orthopedic consultation noted that examination 
of the veteran's low back demonstrated no tenderness and, 
although all spinal bends were markedly limited, there was 
"a great deal of voluntary resistance noted in doing this."  
The examiner concluded that the veteran's pain was primarily 
psychogenic.

An August 1989 report of VA hospitalization includes a 
diagnosis of chronic low back pain.  It is also noted that 
the veteran had a history of low back and neck injuries 
"with an explosion in Vietnam," an impaction injury to the 
low back, and injuring his neck as a result of falling off of 
a tower.

Additional VA treatment records include a July 1997 treatment 
report that notes the veteran's history of back problems 
since Vietnam.  It is also noted that the veteran underwent a 
laminectomy and removal of spurs in October 1993.  It was 
further indicated that a July 1997 X-ray report noted that 
there was no evidence of previous surgery on the lumbar 
spine.  The impression was minor degenerative changes.  
Additional VA outpatient treatment records, dated from March 
to November 1999, reflect that the veteran has continued to 
seek treatment for back pain.  

A January 2000 letter from G. D. Cooney, M.D., provides the 
opinion that the veteran's "present low back problems appear 
more medically likely than not related to injuries to his low 
back which he suffered in Vietnam in 1970."

A January 2000 letter from H. C. Chandler, Jr., M.D., notes 
that the veteran currently suffers significant back 
discomfort due to degenerative lumbar disc disease and 
recurrent lumbar disc herniation.  Dr. Chandler also notes 
that the veteran's history and medical records reflect that 
he has had low back problems of this nature since 1970, when 
he was performing some heavy lifting while serving in 
Vietnam.  Dr. Chandler also noted that, in 1993, the veteran 
underwent surgery for this by Dr. Baggenstos.

A May 2000 report of VA fee basis orthopedic examination, 
conducted by J. R. Burton, M.D., reflects that Dr. Burton 
reviewed the medical history contained in the veteran's 
claims file.  Dr. Burton commented that the veteran suffered 
an acute back injury while in the service, which was related 
to a lumbar strain and Scheuermann's Disease, and concluded 
that the veteran's current back condition is unrelated to the 
active duty injury of 1970.  Dr. Burton further commented 
that the veteran's ongoing lumbar condition is related to a 
herniated disc at L4-5 and not to the Scheuermann's Disease.  
Dr. Burton noted that he found no evidence that the pre-
existing Scheuermann's Disease was aggravated beyond the 
normal progression of the disability by the veteran's 
inservice acute back strain.  

Pertinent Law and Regulations

Despite the finality of the prior adverse decision a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).

However, on November 9, 2000, the Veterans Claims Assistance 
Act of 2000 was enacted which, among other things, eliminates 
the requirement of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  The Veterans Claims 
Assistance Act of 2000 also states that nothing in the 
section shall be construed as requiring VA to reopen a 
previously disallowed claim except when new and material has 
been presented or secured.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Analysis

In this case, the RO denied the veteran's claim for service 
connection for residuals of a back injury in August 1971.  
The RO found that, although the veteran was treated for back 
injury in service, his discharge examination and July 1971 VA 
examination did not record any disabling residuals from this 
injury.  The veteran was notified of the August 1971 
determination but did not submit a substantive appeal; 
therefore, this rating decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2000).

The Board notes that the evidence added to the record since 
the August 1971 determination which denied benefits for 
residuals of a back injury includes statements from the 
veteran as well as his family and friends regarding the 
history of his back problems.  The additional evidence also 
includes reports of private and VA treatment which note 
continued complaints of low back pain, findings of 
degenerative changes, and show that the veteran sustained a 
cervical spine injury as a result of falling from the back of 
a truck in 1982.  Significantly, the additional evidence 
includes opinions from two private physicians who essentially 
state that the veteran's current back problems are related to 
his inservice back injury.

The Board finds the information provided in support of the 
application to reopen the claim for service connection for a 
low back disability includes new evidence which bears 
directly and substantially upon the specific matter under 
consideration and that "new and material" evidence has been 
submitted.  See 38 C.F.R. § 3.156(a).  Therefore, the claims 
must be reopened.

The Board notes that, although new and material evidence has 
been submitted and the veteran's claim of entitlement to 
service connection for a low back disorder has been reopened, 
the evidence of record includes a statement from the veteran 
which indicates that he has received VA medical treatment the 
records of which are not available for review.  In this 
regard, the Board observes that well-established legal 
precedent holds that VA has constructive notice of medical 
records in its possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  These clinical records may be of probative 
value in determining if any currently diagnosed back 
pathology began in service.  Therefore, the Board finds 
additional development is required prior to a determination 
on the merits.


ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for a low back 
disorder, the claim is reopened.  To this extent, the appeal 
is granted.  


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

As noted previously, in October 1998, the RO received a 
facsimile transmittal from the Office of Senator Max Baucus, 
in which the veteran reported that he had been treated at the 
"VA Center in Fort Harrison" in 1971, 1975, 1979, and 1993.  
However, examination of the claims file does not show that 
these records are available for review or that copies of such 
records have been requested.  The Board points out that VA 
medical records are generally held to be within the 
Secretary's control and may be reasonably considered to be a 
part of the record.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Therefore, the Board finds that all available VA and 
private medical treatment records should be obtained for an 
adequate determination of the issue on appeal.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of medical treatment 
received for his back disability since 
service.  He should be requested to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  The attention of the RO is 
specifically directed to copies of 
treatment records available from the Fort 
Harrison VA Medical Center.  Copies of 
treatment records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  Following completion of the above 
development, the RO should request, if 
possible, that Dr. Burton amend his 
opinion regarding the etiology of any 
present back pathology based on a review 
of any additional treatment records 
obtained.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by Dr. Burton.  If Dr. 
Burton is no longer available, another 
appropriate orthopedist should render an 
opinion as to whether it is at least as 
likely as not that the veteran's low back 
disorder is related to service.  If the 
RO finds that another VA medical 
examination is necessary in order to 
decide the claim, such an examination 
should be scheduled and conducted.  A 
complete rationale for the opinions given 
should be provided.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should undertake a de 
novo review of the entire record to 
determine if all of the evidence, both 
old and new, warrants a grant of service 
connection for a back disability.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 



